DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a movement drive apparatus configured to move the steering member between the operation position and the retraction position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 4 is objected to because the features “a d-axis (magnetic pole axis)” and “a q-axis (torque axis)” are described in connection with Fig. 4 (in at least [0028]), but are not labeled in the figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the movement drive apparatus” as described in the specification in at least paragraphs [0015] through [0017] in relation to Figure 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
Claim 10 is objected to for the following reason: 
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is “the driving control for the reaction motor that is performed by the reaction control circuit”. Claims 5-9 all depend upon claims 4 and 1, wherein “an actuation restriction circuit configured to restrict actuation of the steering member that is caused by the reaction drive apparatus in the automatic driving mode”, and claim 4 recites the limitation “the reaction drive apparatus includes a reaction motor… the reaction control circuit is configured to perform driving control for the reaction motor in the automatic driving mode so as to prevent the actuation of the steering member based on a command from the actuation restriction circuit” (emphasis added by Examiner), essentially claiming that output of the reaction drive apparatus (and therefore also the reaction motor) is inactive when in the automatic driving mode, because the actuation of the steering member by the reaction drive apparatus is prevented; but claims 5 through 9 further claim that the output of the driving control for the reaction motor includes inputs such as angle feedback (from claim 5) or similar, seeming to further specify inputs where the output does not change, wherein one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claims indefinite. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5-9 all depend upon claims 4 and 1, wherein claim 1 recites the limitation “an actuation restriction circuit configured to restrict actuation of the steering member that is caused by the reaction drive apparatus in the automatic driving mode”, and claim 4 recites the limitation “the reaction drive apparatus includes a reaction motor… the reaction control circuit is configured to perform driving control for the reaction motor in the automatic driving mode so as to prevent the actuation of the steering member based on a command from the actuation restriction circuit” (emphasis added by Examiner), essentially claiming that the output of the reaction drive apparatus (and therefore also the reaction motor) is inactive when in the automatic driving mode, because the actuation of the steering member by the reaction drive apparatus is prevented; but claims 5 through 9 further claim that the output of the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rakouth et al. (US 20180154932).
	In regard to claim 1: Rakouth et al. discloses a steering system, comprising: a mode input apparatus configured to input a manual driving mode that is based on an operation to be performed by an occupant (see [0052], [0054]), and an automatic driving mode that is not based on the operation to be performed by the occupant (see [0052], [0054]); a steering member configured to be located at an operation position in the manual driving mode (see [0060]), and to be located at a predetermined retraction position different from the operation position in the automatic (see [0059]); a reaction drive apparatus configured to apply a reaction force to the steering member (see [0046]: “The SOD system 2 comprises a Steer-By-Wire (SbW) steering system, which is characterized in that there is no mechanical linkage between the column electric power steering (CEPS) system and the rack electric power steering (REPS) system”, and “the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode under AD mode operations and that is used to steer the vehicle (through the REPS system 7) under MD mode operations”); a steering operation drive apparatus configured to turn a steered wheel (see [0046]: “SbW controller 4 is also in signal communication with, and controlling, the Rack Electric Power Steering (REPS) system 7 that controls the road-wheels torque and position”); a movement drive apparatus configured to move the steering member between the operation position and the retraction position (see [0062]); a mode switching circuit configured to switch the manual driving mode and the automatic driving mode based on an input to the mode input apparatus (see [0054]); a movement control circuit configured to move the steering member to the operation position when switching to the manual driving mode is performed (see [0063]), and to move the steering member to the retraction position when switching to the automatic driving mode is performed (see [0064]); a reaction control circuit configured to control the reaction drive apparatus in the manual driving mode based on steering information of the steering member and steering operation information of the steering operation drive apparatus (see [0046]: “SbW controller 4 that is configured to communicate with the other elements of the system to receive signal input and provide signal output” and “SbW controller 4 is also in signal communication with, and controlling, the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode under AD mode operations and that is used to steer the vehicle (through the REPS system 7) under MD mode operations”); and an actuation restriction circuit configured to restrict actuation of the steering member that is caused by the reaction drive apparatus in the automatic driving mode (see [0057], [0072]).
	In regard to claim 2: Rakouth et al. discloses the steering system according to claim 1, wherein, the actuation restriction circuit is configured such that when the switching to the automatic driving mode is performed, the actuation restriction circuit restricts the actuation of the steering member before the steering member starts movement to the retraction position (see [0057]: “steering wheel 30 is in the non-rotating state when the steering wheel 30 is operatively decoupled from the steering shaft 52” and [0064]: “prior to the steering wheel 30 moving towards the retracted position, the coupling mechanism 54 operatively decouples the steering wheel 30 from the steering shaft 52”) or after the steering member completes the movement to the retraction position.
	In regard to claim 3: Rakouth et al. discloses the steering system according to claim 1, wherein the reaction drive apparatus includes a reaction motor as a drive source configured to apply the reaction force to the steering member (see [0046]: “the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode”; although Rakouth et al. does not explicitly disclose using a motor for this purpose, the inclusion of the language underlined above implies the use of a motor to apply the steering reaction force, please see MPEP 2144.01), and the reaction control circuit is configured to stop driving control for the reaction motor in the automatic driving mode based on a command from the actuation restriction circuit (see [0057]: “steering wheel 30 is in a non-rotating state when the ADAS 22 is activated. The steering wheel 30 is inhibited from rotating in the nonrotating state”).
	In regard to claim 4: Rakouth et al. discloses the steering system according to claim 1, wherein the reaction drive apparatus includes a reaction motor as a drive source configured to apply the reaction force to the steering member (see [0046]: “the Column Electric Power Steering (CEPS) system 8 that is used to replicate the road-wheels position when the steering wheel is in moving mode”; although Rakouth et al. does not explicitly disclose using a motor for this purpose, the inclusion of the language underlined above implies the use of a motor to apply the steering reaction force, please see MPEP 2144.01), and the reaction control circuit is configured to perform driving control for the reaction motor in the automatic driving mode so as to prevent the actuation of the steering member based on a command from the actuation restriction circuit (see [0057]: “when the ADAS 22 is activated, the steering shaft 52 counter rotates such that no rotation of the steering wheel 30 is caused by the performance of steering maneuvers controlled by the ADAS 22”).
	In regard to claim 10: Rakouth et al. discloses the steering system according to claim 3, further comprising a restriction apparatus configured to mechanically restrict the actuation of the steering member (see [0057]: “It is to be appreciated that ‘decoupling’ the steering wheel 30 from the steering shaft 52 may be done mechanically, electrically, or a combination thereof”), wherein the actuation restriction circuit is configured to restrict the actuation of the steering member by the restriction apparatus in the automatic driving mode (see [0055]: “steering wheel 30 is decoupled from the steering shaft 52 when the disconnect clutch of the coupling mechanism 54 is disengaged and the ADAS 22 is activated”).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oya (US 2017/002913) teaches a reaction force control scheme similar to the one claimed in the present application. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669